McCLELLAN, j.
The indictment charged petit larceny of seven bushels of corn. The defendant engaged, with one Piley, to make a crop on the latter’s land; he to furnish the land, team, feed for the team, and the farming implements, and the defendant to furnish the *117labor — the crop to be divided. This arrangement created the relation of employer and employe, and not that of tenants in common in the crop cultivated and raised. Code 1907, § 4743.
There was proof tending to show that the defendant gathered the corn, then in growth, and carried it to the Babcock house, to which he had previously removed from the place whereon the crop was growing, and that later, this corn was hauled to another place, -to which defendant moved from the Babcock place. Notwithstanding originally the corn was of the realty, and not subject to larceny, as distinguished from the felonious taking of a part of an outstanding crop, it was open to the jury to conclude, from all the evidence, that subsequent to the severance of the corn from the realty, by a separate act, the defendant took it with the intent to steal. — Johnson v. State, 100 Ala. 35, 14 South. 98. Accordingly the oral charge of the court was not erroneous.
The defendant requested special charges 1, 2, 3, and 4, which the court refused. The first was general charge, and the second and third predicated an acquittal upon the idea that the defendant and the owner of the land were tenants in common in the crop. As before indicated, this relation did not exist in the premises. The affimative charge, of course, could not he given. The fourth charge was properly refused, because it pretermits, in hypothesis, the fact, suggested by some tendencies of the evidence, that by a separate act, after severance from the realty, larceny may have been committed.
There is no error in the record, and the judgment is affirmed.
Affirmed.
Dowdell., C. J., and Anderson and Mayfield, JJ.. concur.